DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 	Claims 2-10, 13, 15-17, 21-27, and 29-34 have been cancelled.  Claims 1, 11. 12. 14, 18-20, and 28 have been amended.  
	Claims 1, 11, 12, 14, 18-20, and 28 are pending and under examination.

2.	Upon further considerations, the obviousness-type rejections set forth in the final Office action of 6/28/2021 are withdrawn.  New grounds of rejection are set forth below. 

Claim Rejections - 35 USC § 112(a) – New Matter
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 11, 12, 14, 18-20, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  Specifically, the amendment to the claim 1 and 28 to recite that the erythroid progenitors are cultured with the shRNA is considered new matter.  Specifically, this recitation encompasses the embodiment where the erythroid progenitors themselves (which could be derived from stem or progenitor cells) are contacted with the anti-Link shRNA in culture; the specification does not provide support for such an embodiment.  The specification only provides support for contacting the stem/progenitor cells with the anti-Lnk shRNA and further differentiating the resultant shRNA-expressing stem/progenitor cells to erythroid progenitors (see [0044]-[0053]; [00430]; [00433]; [00436]; [00439]).
	MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 
	Claims 11, 12, 14, and 18-20 are included in the rejection because they depend from claim 1 and thus, they also encompass the embodiment under rejection.

 Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1, 11, 12, 14, 18, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Giarratana et al. (Blood, 2011, 118: 5071-5079; Giarratana1), in view of each Tashiro et al. (Stem Cells and Development, 2012, 21: 3381-3390; cited on the IDS filed on 10/31/2019), Wong et al. (WO 13/019857; published on 2/7/2013), and Tong et al. (Blood, 2005, 105: 4604-4612; cited on the IDS filed on 5/24/2017), as evidenced by Giarratana et al. (Nature Biotechnol., 2005, 23: 69-74; Giarratana2).
Giarratana1 teaches an ex vivo method of producing RBCs for transplantation, the method comprising isolating G-CSF-mobilized CD34+ hematopoietic stem cells (HSCs) from a healthy human patient, differentiating the HSCs by culturing them in a medium comprising EPO, SCF, and IL3 to obtain cultured RBCs (cRBCs), collecting the cRBCs, and administering the collected cRBCs to the healthy human subject (claims 1, 11, 14, and 18) (see Abstract; p. 5071, paragraph bridging columns 1 and 2; p. 5072, column 1, p. 5073, column 1, last three paragraphs and column 2, first paragraph; p. 5075, paragraph bridging columns 1 and 2; p. 5076, paragraph bridging columns 1 and 2).  
Giarratana1 does not teach inhibiting SH2B3 (claims 1 and 28).  However, doing so is suggested by the prior art.  For example, Giarratana1 teaches that the objective is to generate maximum numbers of cRBCs for transplantation by exploiting to the maximum the proliferation/differentiation capacity of HSCs (p. 5077, column 2).  Tashiro et al. teach that HSCs could be derived iPSCs and that inhibiting Lnk/SH2B3 in iPSCs expands the numbers of HSCs and multipotent hematopoietic cells giving rise to erythroblasts as compared to the control cells (paragraph bridging p. 3381 and 3382; p. ex vivo expansion over the non-treated HSCs; Wargo et al. teach that the shRNA could be stably expressed and that the HSCs could be derived from iPSCs (Abstract; [0008]-[0009]; [0012]-[0013]; [0015]-[0018]; [0046]-[0048]; [0084]-[0085]; [0119]; [0121]; [0163]; [0190]; [0196]; [0312]; [0331]-[0332]).  Wong et al. teach 48 siRNAs directed against different Lnk sites (see [0331]-[0332]).  Based on these teachings, one of skill in the art would have found obvious to modify Giarratana1 via using an shRNA to inhibit Lnk in the HSCs to achieve the predictable result of increasing the expansion of HSCs and thus, the expansion of RBCs (claim 12).  While Wong et al. do not specifically teach the shRNAs set forth by SEQ ID NOs: 1 and 2, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence of record that specifically using the SEQ ID NOs: 1 and 2 results in unexpected properties.
As evidenced by Giarratana2 the differentiation of HSCs to RBCs necessarily occurs via differentiation to erythroid progenitors (see p. 69).  Thus, the differentiation of HSCs/iPSCs stably shRNA expressing to RBCs gives rise to shRNA-expressing erythroblasts, i.e., the erythroid progenitors are cultured with the shRNA (claims 1 and 11).  Conversely, since Tong et al. teach that Lnk inhibits erythroblast differentiation and induces their apoptosis and also that Lnk-deficient mice have elevated numbers of claim 12).  
With respect to claims 19 and 28, Wong et al. teach administration to subjects in need of therapy such as a subject affected by sickle cell anemia or thalassemia ([0284]) and thus, applying the method of Giarratana et al., Tashiro et al., and Wong et al. to such subjects would have been obvious to one of skill in the art. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1, 11, 12, 14, 18, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Giarratana1 taken with each Tashiro et al., Wong et al., and Tong et al. as evidenced by Giarratana2, in further view of Slukvin (Blood, 2012, 120, Abstract SCI-38).
The teachings of Giarratana1, Tashiro et al., Wong et al., and Tong et al. are applied as above for claims 1, 11, 12, 14, 18, 19, and 28.  Giarratana1, Tashiro et al., Wong et al., and Tong et al. do not teach iPSCs (claims 11 and 20).  Sluvkin teaches that iPSCs could be differentiated into CD34+ hematopoietic stem cells followed by differentiation to erythrocytes; Sluvkin teaches that, due to their unlimited expansion potential and to the fact that they could be generated from universal donors and donors with very rare blood phenotypes, iPSCs offer the possibility of generating large numbers of erythrocyte suitable to fit specific clinical needs (see Abstract).  One of skill in the art would have found obvious to modify the teachings of Giarratana1, Tashiro et al., Wong 
Thus, the claimed invention was prima facie obvious at the time of its effective

Response to Arguments
8.	The arguments and the 132 Declaration filed on 12/28/2021 are answered below to the extent that they pertain to the new rejection.

	The applicant argues that producing RBCs from human erythroid progenitors is not taught or suggested by the prior art.  The applicant argues that using HSCs or iPSCs would not result in the step of contacting erythroid progenitors with the anti-Lnk shRNA.
	This is not found persuasive for the reasons set forth in the rejection above.

	The statement in the 132 Declaration that Buza-Vides teaches the exact opposite of the claimed invention is not found persuasive.  Consistent with the prior art of record (Ema, Bersenev, and Velazquez), Buza-Vides teaches that Lnk-/- HSCs and Lnk-/- BFU-E exhibit enhanced expansion in bone marrow as compared to the wild type control (see Abstract; p. 2021).  Table 1 referred to by the applicant does not provide evidence to the contrary as it only discloses the RBC levels in peripheral blood.  This does not mean that there is no expansion of Lnk-/- HSCs and Lnk-/- BFU-E in bone marrow or that  in vitro   Consistent with Wong, Buza-Vides teaches that targeting Lnk could be used to promote ex vivo expansion of HSCs for therapeutic purposes (see p. 2022, column 1, first full paragraph).
	Thus, Buza-Vides does not teach away from the invention.  By reading Buza-Vides, one of skill in the art would have reasonably concluded that inhibiting Lnk could be used to expand HSCs and erythroblasts such as to obtain enhanced numbers of RBCs in vitro.

	The 132 Declaration states that Buza-Vides discloses that the mechanism by which Lnk restricts HSC expansion remains unclear.
However, even if the mechanism was not well-understood, inhibiting Lnk to expand HSCs was practiced in the prior art.  Buza-Vides specifically suggests inhibiting Lnk to expand HSCs and obtain enhanced numbers of RBCs in vitro.  Thus, the prior art provides evidence that the mechanism need not be well-understood in order to successfully expand HSCs by inhibiting Lnk.

	The argument in the 132 Declaration that the prior art teaches mouse cells and there is no indication that Lnk would behave similarly in human cells is not found persuasive because is an argument not supported by any evidence.

	The 132 Declaration states that one of skill in the art would not have understood that the critical element for success was to specifically inhibit Lnk in erythroid progenitors.


The arguments in the 132 Declaration addressing Giarratana individually are not found persuasive because the reference does not have to teach every claim limitation.

9.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ILEANA POPA/Primary Examiner, Art Unit 1633